PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/722,247
Filing Date: 20 Dec 2019
Appellant(s): Horton et al.



__________________
Howard N. Flaxman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan US 2015/0343739 A1 (hereinafter ‘Pervan739’) in view of R. C. Worden US 2,202,568 (hereinafter ‘Worden’).
	In regard to claim 9, Pervan739 teaches a water impervious wall panel (see Abstract and [0004]) comprised of a waterproof core (5 –see [0065]) and a decorative surfacing (4/3) attached to the core (see [0041]);
Although not explicitly disclosed, Pervan739 teaches a plurality of wall panels because as disclosed in [0004] Pervan739’s panels are used in flooring or wall systems, thus there are obviously a plurality of panels. 

	at least one of the plurality of wall panels includes a first edge having a coupling profile shaped and dimensioned for engagement with the coupling profile of the at least one of the plurality of wall panels (see figures). 
	Pervan739 is silent regarding a second edge with a rolled edge because Pervan739 is concerned with the composition of its panel, thus leaving it up to the person of ordinary skill in the art to select a suitable second edge for the panel edge that won’t be coupled to an adjacent panel i.e. peripheral sides. A person of ordinary skill in the art would readily recognize that an edge that does not couple to another edge panel does not require a coupling profile on one edge. 
	Worden teaches a wall panel system (see fig. 1) comprising a plurality of tiles (67), wherein some of the plurality of tiles include a rolled edge (83).	
	It would have been obvious to one of ordinary skill in the art to provide a rolled edge on at least one of the panels of Pervan739, as taught by Worden, so as to provide a rounded effect (see Worden page 3, right column, ln. 42) and enhance the aesthetics of the wall with a curved rim effect. 
	In regard to claim 10, the combination of Pervan739/Worden teaches the claimed invention wherein the core is a wood plastic composite foamed board (see Pervan739 [0123] and [0143]).
	In regard to claim 11, the combination of Pervan739/Worden teaches the claimed invention wherein the core is a plastic composite material (see Pervan739 [0123]).
In regard to claim 12, the combination of Pervan739/Worden teaches the claimed invention wherein the core is a filled foamed plastic substrate (see Pervan739 [0143]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan and Worden as applied to claim 9 above and in further view of J. M. Winnick US 3,646,180 (hereinafter ‘Winnick’).
	In regard to claim 13, the combination of Pervan739/Worden does not explicitly teach the core is foamed polyurethane.
	Winnick teaches a wall panel comprising a tile having a core of a polyurethane foam (see claim 1).
	It would have been obvious to one of ordinary skill in the art to provide a foamed polyurethane core to the panel of the combination, as taught by Winnick, so as to provide the required density for providing strength to the panel without making it too brittle.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan and Worden as applied to claim 9 above and in further view of Branch et al. US 2014/0037971 A1  (hereinafter ‘Branch’).
	In regard to claim 17, the combination of Pervan739/Worden does not explicitly teach the decorative surface being a digital print with a top coat layer applied over it, the top coat layer including a first coat of melt polyurethane and a second top coat of clear UV cured acrylic.
Branch teaches a printed laminate including a substrate and a priming layer with a
digital printing applied thereto. A top coat layer is applied over the digital printing and the
priming layer, the top coat layer being composed of a clear hot melt polyurethane first coat and
a clear UV cured acrylic second layer (see [0016]).

surfaces of the patents with a coat of polyurethane and clear UV cured acrylic, as taught by
Branch, so as to provide impact resistance to the panels of the combination at lower costs (see
Branch [0026]).

(2) Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues for claim 9 that the combination of Pervan in view of Worden is improper because “Pervan discloses a flooring system with a highly distinctive locking system” while “Worden teaches a system for creating a tiled wall. Rather than attaching various tiles via a locking profile as disclosed by Pervan, Worden teaches plates to which the rear surfaces of the tiles are secured via teeth 70, 71 extending from the rear surface of the tiles (see Fig. 11 of Worden). Further still, and in contrast to Pervan, the tiles of Worden are formed of sheet steel. It is, therefore, apparent to one of ordinary skill in the art the structures disclosed by Pervan and Worden are highly distinctive and one of ordinary skill in the art looking to modify Pervan would not turn to the teachings of Worden.”
The Examiner respectfully disagrees and maintains the rejection of the claims in view of
Pervan and Worden.
Both the Pervan and Worden references disclose building panel systems for covering walls and floors (see Pervan [0002] and Worden col. 1, ln. 1-10). As noted in the above rejections, the panels of Pervan teach the claimed limitations, except for a rolled edge on the edge without the coupling profiles. Therefore, nothing about the coupling profiles or any other thus leaving it up to the person of ordinary skill in the art to select a suitable second shape for the panel edge that doesn’t couple to an adjacent panel. A person of ordinary skill in the art would readily recognize that an edge that does not couple to another edge panel does not require a coupling profile on one edge.
Worden is brought in for its teachings of a rolled edge (on the edge that doesn’t have another panel next to it) that provides the wall with a rounded effect as shown in figs. 2 and 11 of Worden.
The combination of Pervan and Worden does not modify or is concerned with the way the tiles are coupled to the surface or to one another.
Further, in response to Applicant’s argument that “one of ordinary skill in the art would
necessarily ask why (and how) one would apply an edge profile of a wall tile system as disclosed by Worden to a flooring system as disclosed by Pervan.”  It is noted that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Further, Applicant argues that Pervan “is not concerned with the specifics associated with ending an expanse of flooring”.  Examiner notes that Pervan in fact does not discuss the ending although it is a notoriously common and highly likely scenario, i.e. to end a floor 
	With respect to Applicant’s arguments for claim 17 that the advantages of Branch do not apply to systems like Pervan’s because “Pervan relies upon heat pressure to effectuate curing and it is not clear how one of ordinary skill in the art would consider it obvious to apply teachings specifically intended for UV systems to a surfacing system that does not reply upon UV curing, but rather relies upon heat and pressure.” The Examiner disagrees for the following reasons: 
Applicant’s disclosure is silent regarding its own curing means, nevertheless Applicant argues curing methods. It is noted that the features upon which applicant relies (i.e., UV curing v.s. heat and pressure curing)  are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claimed subject matter of claim 17 recites specifics of the decorative surfacing to be “a digital print applied directly to the core and a top coat layer is applied over the digital printing, the top coat layer includes a first top coat layer of clear hot melt polyurethane and a second top coat layer of clear UV cured acrylic.”  Branch recites in [0016]: “applying a priming layer to a substrate, digitally printing upon the priming layer, applying a clear hot melt polyurethane first top coat layer to the priming layer with digital printing thereon, and applying a clear UV cured acrylic second top coat layer to the clear hot melt polyurethane top coat layer”.  
Note that Branch further notes in [0026] that its coating system may be utilized on a wide variety of substrates such as medium density fiberboard, high pressure laminate, phenolic core backer laminate sheets and pressed board.  Thus, it would have been obvious to one of ordinary skill in the art to modify the decorative surface of the combination of Pervan379/Worden as disclosed by Branch because it provides impact resistance to the panels at lower costs as disclosed by Branch in [0026]. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAOLA AGUDELO/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635      
                                                                                                                                                                                                  /BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.